Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 11, 13-24 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts et al. (USPGPub 2010/0298738) in view of Tan et al. (US5795451).
	Regarding claims 11, 20-21 Felts teaches coating a syringe barrel (abstract) made from a thermoplastic [0062] having the claim shape and aspect ratio claimed (as shown in Fig. 1) wherein a HMDSO and oxygen are employed in a PECVD process [0928] to coat the interior of the syringe barrel to create a barrier layer of the claimed composition [0261] wherein the invention may further comprise a magnetic field generator with a fixed position and field orientation for a given operation (Fig. 14).  Felts fails to the effect of the magnetic field on the plasma process. However, Tan shows that applying rotating magnetic fields to plasma may assist in improving the uniformity of film coverage (col. 1, lines 42-52).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the plasma creation process of Felts as guided by Tan, wherein the method of Tan necessarily would necessarily have a field strength.
	Regarding claim 13, the syringes of Felts have volume range substantially overlapping that of the current claims [0906].
	Regarding claim 14, the magnetic coil setup as shown in Fig. 14 would have the magnetic field qualities is relation to the tube being coated as claimed.
	Regarding claim 15, Felts further teaches wherein multiple may be used to “confine” the plasma [0796].  It is the position of the examiner that one of ordinary skill in the art reading this would reasonably envisage multiple magnets outside the vessel to be coated.  This is especially true given that Fig. 14, specifically shows a singular electromagnetic coil that surrounds the exterior of the vessel to be coated, reasonably implying that this is the desired area of magnet location.
	Regarding claim 16, as cited previously, Tan further teaches rotating magnets about the surface of the prior art.
Regarding claim 17, the teachings of Felts are as shown above. Felts fails to teach wherein the magnets are permanent or temporary magnets [0796]. However, given only two possibilities as described, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either type of magnet in the invention of Felts in view of Tan wherein either would be expected to provide success.
Regarding claim 18, the teachings of Felts in view of Tan are as shown above.  Felts in view of Tan fails to teach axial translation of the magnets used.  However, given that Tan teaches that the magnetic field helps control the uniformity of coating as described, it is the position of the examiner that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to move the magnets to any location on the length of the article to be coated to improve uniformity in that specific location. One would reasonably estimate a need or desire to perform this if magnets used were not that size of length of the vessel being coated based on the showing of a magnetic coil surrounding the substantial length of the invention of Felts as shown in Fig.14.
Regarding claim 19, the magnetic field of Felts invention employing the coil would generally be understood to extend in a radial plane with the upper curve of object being coating in Fig.1.
Regarding claims 22-24, Felts further teaches wherein the diluent gas may be argon [0864] [0897].
Regarding claims 27-29, the teachings of Felts in view of Tan are as shown above.  Felts in view of Tan fails to teach the standard deviation of coating thickness as relates to the mean coating thickness.  However, given the understanding that the standard deviation of coating thickness is a measure of uniformity of coating thickness and given that Felts [0515][0623] and Tan (as previously cited) are both specifically concerned with coating uniformity and Felts specifically provides preferred coating 
Regarding claim 30, it should be noted that the inner diameter of the cylindrical object shown in Fig. 1 of Felts as relates to the length would seem to yield an aspect ratio that meets the limitations of the current claims.  Further, it should be noted that any change in the aspect ratio of the cylindrical object of the prior art would constitute nothing more than a mere change in size/shape of the prior art invention wherein the Court has long held that a claim related to a change in shape or size of a prior art shape in the absence of a new and unexpected result arising from the newly provided shape or size is unpatentable over the provided prior art shape and size. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felts et al. (USPGPub 2010/0298738) in view of Tan et al. (US5795451) as applied to claims 11, 13-24 and 27-30 above, and further in view of Diluzio et al. (USPGPub 2014/0341885).
Regarding claim 12, the teachings of Felts in view of Tan are as shown above.  Felts in view of Tan fails to teach wherein the syringe to be coated is a cartridge.  However, Diluzio teaches that .
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  it is the not known in the prior art provide a barrier coating on a generally cylindrical thermoplastic syringe inner surface having an aspect ratio in the range of 5:1 to 20:1 wherein at least one of the three precursors claimed in claim 1 are introduced into the lumen along with at least an oxidizing gas and providing a plasma in or near the inner surface under conditions to deposit a barrier layer of SiOx wherein x is from 1.5 to 2.9, on the surface by PECVD wherein a magnetic field is provided in or near the plasma having qualities so as to improve the uniformity of the SiOx deposited wherein a pH protective coating is further applied to the barrier coating by PECVD wherein the pH protective coating consists essentially of SiOxCy wherein x is about 0.5-2.4 and y is about 0.6-3.
The most pertinent prior art (Felts et al) teaches coating the inside of a syringe barrel with a coating matching the description of the one claimed using a similar methodology.  However, Felts fails to teach further depositing a pH protective coating meeting the claim limitations of claim 25 as required.
Another prior art (Tan et al.) generally teaches the modification of deposition processes using rotating magnetic fields but fails to generally teach the coating method claimed or address the prior art problems solved by the current claims.

Response to Arguments
The applicant argues that Tan teaches a substantially different process in sputtering than the CVD process of Felts and therefore the prior arts are not properly combinable.  However, the examiner disagrees.  Although the technologies do have some defining differences, both technologies are vapor deposition processes employing plasma.  Further, it is the experience of the examiner that hundreds if not thousands of prior art references refer to coating being deposited by either process interchangeably.  These technologies undoubtedly have a large number of similarities.  
Above the similarities, it should be noted that the examiner did not propose the exchange of one technology for another. The examiner cited a portion of the Tan reference for what it teaches about the use of magnets in plasma deposition processes.  The prior art clearly states that “rotation of plasma is for improving uniformity of film coverage as well as for improving target utilization. While significant improvement over sources employing stationary magnets can be obtained, a very uniform sputtered film is not generally realized”.  This statement clearly shows that rotating plasma is expected to improve uniformity of coverage over the use of stationary magnets in the provided vapor coating process.  While it is noted that it is stated that “a very uniform sputtered film is generally not realized”, this is reasonably attributed to additional statements provided immediately thereafter relating to target size in relation to the wafer size.  Reasonably this target size concept would not be related to a CVD process because “targets” are not part of the PECVD process but plasma and vapor are part of the process.  As such, one modifying the process of Felts using a plasma modification/rotation means as described by Tan would reasonably expect “improved uniformity of coverage” and would further consider the teachings of Tan as a collective teaching away from those of Felts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717